DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2022 has been entered.

Response to Amendment
Support for the amendments to claims 1 and 22 can be found in Applicant’s specification on page 12.
The amendments to the claims have been entered.

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C 103 of claims 1-3, 5-9, 12-14, and 16-21 have been considered but are moot due to the amendment to the claims.


Claim Rejections - 35 USC § 103
Claims 1-3, 5-9, 12-14, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gow et al (US 20030232239 A1) in view of June et al (US 20130291559 A1).
Regarding claims 1 and 21, Gow discloses a system (monoblock battery case 800 in Figs. 8A-8B) comprising: a fluid (coolant), an electrical component (electrochemical cells), a plurality of panels coupled, both fluidly and mechanically, to form a structure that is arranged around and thermally coupled to the electrical component (side walls 813 and end walls 815 in Fig. 8B), each one of the plurality of panels panel comprising a plurality network of interconnected passages configured to convey the fluid around the respective panel (coolant channels in the partitions, fluid pathways 845 in Fig. 8B, side wall flow channels, “This creates an interconnected network of coolant channels that can circulate the coolant throughout the battery case” P110, P102-103, 112, 119).
However, Gow does not disclose the fluid is a working fluid comprising both liquid and gaseous phases, the panels providing an isothermal surface, the plurality of panels being arranged to form a hermetically sealed system, the working fluid being configured to passively circulate around the sealed system without a wicking structure or material, the passive circulation being by the action of gravity and interval pressures from evaporation of the liquid at a first location of the sealed system and condensation of the vapor at a second location of the sealed system to communicate heat energy around the sealed system, or a heat exchanger mechanism in thermal communication with at least one of the plurality of panels so as to communicate heat energy to and/or from the electrical component via the plurality of panels in an isothermal manner.
June teaches a thermoelectric refrigeration system (10 in Fig. 1) that includes cooling chamber (16 in Fig. 1) and a heat exchanger (12 in Fig. 1) having a thermoelectric heat exchanger component (14 in Fig. 1, P27). June teaches the heat exchanger (12) includes a hot side heat sink (20 in Fig. 1), a cold side heat sink (22 in Fig. 1), and the thermoelectric heat exchanger component (14) disposed between the hot side heat sink (20) and the cold side heat sink (22, P27). June teaches the thermoelectric heat exchanger component (14) can facilitate the operation of cooling the cold side heat sink (22) and rejecting heat to the hot side heat sink (20) to thereby facilitate heat transfer to extract heat from the cooling chamber (16, P27). June teaches the hot side heat sink (20) is heated to thereby create an evaporator and the cold side heat sink (22) is cooled to thereby create a condenser (P27).
June teaches an accept loop (24 in Fig. 1) is thermally coupled to an interior wall (26 in Fig. 1) of the thermoelectric refrigeration system (10) that defines the cooling chamber (16, P28). June teaches the cold side heat sink (22) facilitates heat extraction from the cooling chamber (16) via the accept loop (24) coupled with the cold side heat sink (22, P28). 
June teaches in one preferred embodiment, the accept loop (24) operates in accordance with thermosiphon principles (i.e., acts as a thermosiphon) such that a cooling medium travels from the cold side heat sink (22) through the accept loop (24) and back to the cold side heat sink (22) to thereby cool the cooling chamber (16) using two-phase, passive heat transport (P29). June teaches, in particular, passive heat exchange occurs through natural convection between the cooling medium in the accept loop (24) and the cooling chamber (16, P29). June teaches when heat exchange occurs between the cooling medium and the cold side heat sink (22), the cooling medium condenses and again flows through the accept loop (24) via gravity in order to extract additional heat from the cooling chamber (16, P30). June teaches when the temperature of the cooling medium increases, the density of the cooling medium decreases, such as through evaporation; thus, in some embodiments, the accept loop (24) functions as an evaporator when cooling the cooling chamber (16), and the evaporated cooling medium moves in an upward direction via buoyancy forces in the accept loop (24) towards the cold side heat sink (22, P30).
One of ordinary skill in the art would recognize that the structure of June would need to be hermetically sealed in order to facilitate the passive circulation without leaks. 
One of ordinary skill in the art would also recognize that the passive circulation of the cooling medium is working in order to bring heat equilibrium to the entire system and therefore allow the interior walls to provide an isothermal surface (as drawn to claim 21). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of June to modify Gow and provide the fluid to be a working fluid comprising both liquid and gaseous phases, such as the cooling medium of June, the plurality of panels being arranged to form a hermetically sealed system, the working fluid being configured to passively circulate around the sealed system without a wicking structure or material, the passive circulation being by the action of gravity and interval pressures from evaporation of the liquid at a first location of the sealed system and condensation of the vapor at a second location of the sealed system to communicate heat energy around the sealed system, and a heat exchanger mechanism in thermal communication with at least one of the plurality of panels so as to communicate heat energy to and/or from the electrical component via the plurality of panels in an isothermal manner. This would allow the system of Gow to be effectively cooled through passive circulation because the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)  (see MPEP § 2143, C.).

Regarding claim 2, Gow discloses wherein, for each of the plurality of panels, the plurality of passages comprises one or more primary passages (passages in side walls 815 and partitions in Fig. 8B) and one or more secondary passages (8 rectangular passages in the middle of the side wall provided by the indention of side walls 813 and wall cover 810 in Figs. 8A-8B, P112).

Regarding claim 3, Gow discloses wherein the one or more primary passages extend in a direction perpendicular to a direction in which the one or more secondary passages extend (see Figs. 8A-8B).

Regarding claim 5, Gow discloses wherein the plurality of panels are arranged to surround the electrical component (P104, see Figs 8A-8B).

Regarding claim 6, Gow discloses wherein the plurality of panels are arranged to form a box defining a cavity in which the electrical component is located (P104, see Figs 8A-8B).

Regarding claim 7, Gow discloses wherein the plurality of panels are fluidly coupled to one another through the primary passages (see Figs 8A-8B).

Regarding claim 8, Gow discloses wherein the primary passages are fluidly coupled through respective joining members (wall covers 810 in Fig. 8A), each joining member having one or more passages of a cross-sectional area greater than a cross-sectional area of the primary passages (2 taller (height) passages at the far right side and far left side of the side wall provided by the indention of side walls 813 and wall cover 810 in Figs. 8A-8B, P112).

Regarding claim 9, Gow discloses wherein the joining members are further arranged to mechanically couple the plurality of panels (wall covers 810 is attached to side walls 813, which is attached to the partitions, and side walls 815 therefore it can be said it mechanically couples the panels together)

Regarding claim 12, Gow discloses wherein a coolant can be water (P67). One of ordinary skill in the art would recognize that water comprises both a liquid and a gaseous phase and would work in the system of modified Gow.

Regarding claim 13, Gow discloses wherein the electrical component is a battery (electrochemical cell).

Regarding claim 17, Gow discloses wherein a coolant can be a water/glycol mixture (P67). One of ordinary skill in the art would recognize that a water/glycol mixture is a phase-change material would work in the system of modified Gow as a refrigerant.

Regarding claim 18, modified Gow meets the limitation wherein the heat exchanger mechanism comprises a thermoelectric device (thermoelectric heat exchanger component (14 in Fig. 1 of June).

Regarding claim 19, Gow discloses there exists a need in the art for a battery design which reduces the overall weight thereof and incorporates the necessary thermal management needed for successful operation in electric and hybrid vehicles, without reducing its energy storage capacity or power output (P9). Gow discloses one such battery design is a monoblock battery (P9).
Therefore it would have been obvious to utilize the system of modified Gow within a vehicle, given that Gow is drawn to improving battery designs for electric/hybrid vehicles.

Regarding claim 20, Gow discloses wherein the plurality of panels are directly coupled (see Figs. 1A-1B and 8A-8B).

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gow et al (US 20030232239 A1) in view of June et al (US 20130291559 A1) as applied to claim 1, and further in view of and further in view of Tsukamoto et al (US 8704485 B1).
Regarding claim 14 and 16, modified Gow does not meet the limitation wherein the system further comprises one or more fluid pumps arranged to pump a second fluid through the heat exchanger or wherein in an active cooling mode of operation, the one or more fluid pumps are arranged to pump the cooling fluid through a second inlet of the heat exchanger.
Tsukamoto teaches a battery pack module (2 in Fig. 3B) including a case with a temperature control device (52 in Fig. 3B, C8 / L15-20). Tsukamoto teaches the temperature control device can be a cooling plate that can absorb and disperse heat (C9 / L1-10). Tsukamoto teaches that when the temperature control device is a cooling plate, conduits can extend through the cooling plate for carrying cooling fluid through the cooling plate, and the cooling fluid can serve to carry heat from the cooling plate (C9 / L19-23). Tsukamoto also teaches the case can hold a reservoir for the cooling fluid and/or a pump for transporting the cooling fluid into and out of the conduit (C9 / L28-30). While Tsukamoto does not explicitly disclose an “inlet” into the conduit, one of ordinary skill in the art would recognize that in order for a pump to send the cooling fluid into the cooling plate, the plate would have to have an inlet. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Tsukamoto within the system of modified Gow and substituted the heat exchanger of modified Gow with a cooling plate with cooling fluid, a reservoir to hold the cooling fluid, and a pump for transporting the cooling fluid, as taught by Tsukamoto, to provide one or more fluid pumps arranged to pump a second fluid through the heat exchanger, wherein the second fluid is a cooling fluid, and the system further comprising a low temperature storage device configured to provide the cooling fluid, wherein in an active cooling mode of operation, the one or more fluid pumps are arranged to pump the cooling fluid through a second inlet of the heat exchanger with the expectation that the system of modified Gow would still be able to be cooled. This modification would also be made because the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.G.B./Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729